Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination fail to disclose a standard comprising all the claimed combination and having particularly each mounting point comprising a back transverse edge extending parallel to the wall and configured to hang on a cleat supported on the wall for mounting the standard to the wall, wherein the back side has defined in it an opening beneath each transverse edge, the opening being wider than each of the slots in the column of slots in front side and configured to permit the cleat to be inserted into the opening and have the back transverse edge rest on the cleat as recited in independent claim 1; or a method of installing a wall-mounted storage system, comprising all the claimed combination and having particularly each mounting point comprising a back transverse edge that extends parallel to the back all and is separate from the edge of the opening for each slot in the front, and at least an opening next to each mounting point that is wider than each of the plurality of slots and defines the transverse edge and configured to be large enough to receive the cleat to allow the transverse edge to rest on the cleat to suspend the vertical standard on the wall as recited in independent claim 32; or a standard comprising all the claimed combination and having particularly wherein the plurality of raised portions and the front wall are formed from a single, continuous sheet of folded metal; and wherein the two of the plurality of raised portions have opposing inside surfaces that define the front groove, the opposing inside surfaces slanting inwardly toward each other between the front wall and the opening of the groove as recited in independent claim 104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816. The examiner can normally be reached Monday -Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        

khc

.